         Case 5:20-cv-00307-TES Document 61 Filed 06/06/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

HANS OWENS,                        *
                                   *
      Plaintiff,                   *
v.                                 *              CASE NO: 5:20-cv-00307-TES
                                   *
PERDUE FOODS, LLC, a Corporation, *
                                   *
      Defendant,                   *
                                   *
PERDUE FARMS, INC., A Corporation, *
                                   *
      Defendant and Third-Party    *
      Plaintiff,                   *
v.                                 *
                                   *
THE VINCIT GROUP d/b/a QSI,        *
INC.,                              *
                                   *
      Third-Party Defendant.       *


   MOTION TO WITHDRAW PLAINTIFF’S MOTION FOR RECONSIDERATION

       Plaintiff, by and through undersigned counsel, and pursuant to the Joint Stipulation to

Substitute Parties [Doc. #60] hereby withdraws his Motion for Reconsideration [Doc. #50] of this

Court’s Order [Doc. #46] granting Defendant Perdue Foods, LLC’s Motion to Dismiss. The Joint

Stipulation substituting Perdue Foods, LLC for Perdue Farms, Inc., and the anticipated vacation

of the subject Order render’s Plaintiff’s Motion for Reconsideration moot.



                                            ___/s/ Kendall C. Dunson_________
                                            KENDALL C. DUNSON
                                            Georgia Bar No. 234663
                                            Attorney for Plaintiff

OF COUNSEL:
BEASLEY, ALLEN, CROW, METHVIN,
        Case 5:20-cv-00307-TES Document 61 Filed 06/06/21 Page 2 of 4




  PORTIS & MILES, P.C.
P.O. Box 4160
Montgomery, AL 36103
334/269-2343 (ph)
Kendall.dunson@beasleyallen.com



                                   ___/s/ Caroline W. Herrington
                                   CAROLINE W. HERRINGTON
                                   Georgia Bar No. 153008
                                   Attorney for Plaintiff

OF COUNSEL:
ADAMS, JORDAN &
  HERRINGTON, P.C.
577 Mulberry St., Ste. 1250
Macon, GA 31202
478/743-2159 (ph)
cherrington@adamsjordan.com
         Case 5:20-cv-00307-TES Document 61 Filed 06/06/21 Page 3 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

HANS OWENS,                        *
                                   *
     Plaintiff,                    *
v.                                 * CASE NO: 5:20-cv-00307-TES
                                   *
PERDUE FARMS, INC., A Corporation, *
                                   *
     Defendant and Third-Party     *
     Plaintiff,                    *
v.                                 *
                                   *
THE VINCIT GROUP d/b/a QSI, INC., *
                                   *
     Third-Party Defendant.        *

                                CERTIFICATE OF SERVICE

       I hereby certify that I have filed a copy of the foregoing ________________ using the

Court’s ECF/CM E-file system, which will send notification of such filing to the following parties

listed below this ____ day of April, 2021.



                                             ___/s/ Kendall C. Dunson_________
                                             KENDALL C. DUNSON
                                             Georgia Bar No. 234663


James H. Fisher
Tiffany R. Winks
Austin Atkinson
HALL BOOTH SMITH, P.C.
101 Peachtree Street NE, Ste. 2900
Atlanta, GA 30303
(404) 954-5000 (ph)
jfisher@hallboothsmith.com
twinks@hallboothsmith.com
aatkinson@hallboothsmith.com
Attorneys for Defendant Perdue Farms, Inc.
  and Perdue Foods, LLC
         Case 5:20-cv-00307-TES Document 61 Filed 06/06/21 Page 4 of 4




Mathew D. Brownfield
J. Scott McDearman
GRANT, KONVALINKA
  & HARRISON, P.C.
633 Chestnut Street, Ste. 900
Chattanooga, TN 37450-0900
423-756-8400 (ph)
mbrownfield@gkhpc.com
smcdearman@gkhpc.com
Attorneys for Third-Party Defendant
  The Vincit Group, d/b/a QSI
